Citation Nr: 0828138	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  03-29 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar back disorder, 
specifically levoscoliosis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1997 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida, denying the veteran's claim of 
service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2001, the veteran was denied service connection 
for levoscoliosis, the RO finding that, essentially, the 
condition did not constitute a disability.  It is noted that 
according to a July 2000 VA examination report, the veteran 
was in no acute distress because of her lumbar spine and her 
lower back disorder was found to be entirely normal.  The 
examiner did note that January 2000 X-rays, from when the 
veteran was on active duty, revealed 5 degree levoscoliosis.  
No VA examination of the veteran's spine has been provided to 
date.  

In October 2000, the veteran sought VA outpatient treatment 
for soreness in the lower lumbar spine, and the examiner 
noted that the veteran had a recent exacerbation of her 
lumbar scoliosis of unknown origin.  According to a February 
2001 VA outpatient treatment note, the veteran was noted to 
have chronic lower back pain.  Service medical records 
indicate that the veteran began complaining of back pain 
during service.  The onset of the veteran's back pain and 
lumbar scoliosis was described as "insidious" according to 
a January 1999 in-service treatment record.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2007).

Congenital or developmental defects are not considered 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation for VA 
purposes, and provide no basis for service connection.  See 
38 C.F.R. § 3.303(c), 4.9. 4.127 (2006); Beno v. Principi, 3 
Vet. App. 439 (1992); see generally, Winn v. Brown, 8 Vet. 
App. 510 (1996) (upholding Secretary's authority to exclude 
certain conditions from consideration as disabilities under 
38 C.F.R. § 4.9).  However, service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  See 38 
C.F.R. §§ 3.310; 4.127 (2006); VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The in-service medical examiner's opinion that the onset of 
the veteran's levoscoliosis is "insidious" appears to imply 
that the veteran's levoscoliosis may have predated her 
military service, or that it may be a congenital or 
developmental disorder.  Service medical records also seem to 
indicate that the veteran's back pain was worsened due to her 
in-service duties as a cook, which included heavy lifting and 
long periods of standing.  Therefore, a medical opinion as to 
whether the veteran's levoscoliosis, assuming it predated 
service, was or was not aggravated by service, should be 
provided, among other things.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
examination of her spine.  The claims file 
must be made available to the physician 
designated to examine the veteran, and all 
indicated tests and studies should be 
accomplished.  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Does the veteran have a current 
disability of the spine?  If so, is it 
congenital or developmental? 

(b) If a disorder of the spine is 
discovered, please provide an opinion as 
to whether it is at least as likely as not 
that the disorder manifested during the 
veteran's military service, or, if it is 
found to preexist the veteran's military 
service, please provide an opinion as to 
whether it is at least as likely as not 
that the disorder was aggravated by the 
veteran's military service, to include her 
duties of lifting as a cook.  

A complete rationale for the opinions 
expressed must be provided.  

2.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond, if the claim is denied.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




